Exhibit 10.33

Execution

AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of March 3, 2006, is entered into by and among Wise Alloys LLC, a
Delaware limited liability company (“Alloys”), Wise Recycling, LLC, a Maryland
limited liability company (“Recycling” and together with Alloys, each
individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group LLC,
a Delaware limited liability company (“Group”), Wise Alloys Finance Corporation,
a Delaware corporation (“Finance”), Listerhill Total Maintenance Center LLC, a
Delaware limited liability company (“Listerhill”), Wise Warehousing, LLC, a
Delaware limited liability company (“Warehousing”), Wise Recycling Texas, LLC, a
Delaware limited liability company (“Recycling Texas”), Wise Recycling West,
LLC, a Delaware limited liability company (“Recycling West” and together with
Group, Finance, Listerhill, Warehousing and Recycling Texas, each individually a
“Guarantor” and collectively, “Guarantors”), the financial institutions from
time to time parties hereto as lenders, whether by execution of this Agreement
or an Assignment and Acceptance (each individually, a “Lender” and collectively,
“Lenders”), and Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation, in its capacity as administrative agent for
Lenders (in such capacity, “Agent”).

W  I  T  N  E  S  S  E  T  H:

WHEREAS, Agent and Lenders have entered into financing arrangements with
Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, as amended by Amendment
No. 1 to Amended and Restated Loan Agreement, dated as of June 30, 2004,
Amendment No. 2 to Amended and Restated Loan Agreement, dated as of November 10,
2004, Amendment No. 3 and Waiver to Amended and Restated Loan Agreement, dated
as of March 21, 2005 (“Amendment No. 3”), and Amendment No. 4 to Amended and
Restated Loan Agreement, dated as of October 31, 2005 (as the same now exists
and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other agreements, documents
and instruments referred to therein or any time executed and/or delivered in
connection therewith or related thereto, including this Amendment (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agent and Lenders are willing to agree to
such requests, subject to the terms and conditions contained herein;



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such waivers and amendments, subject to the terms and conditions and
to the extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

(a) Amendments to Definitions.

(i) Adjusted Excess Availability. The definition of “Adjusted Excess
Availability” in Section 1.4 of the Loan Agreement is hereby amended by deleting
such definition in its entirety and replacing it with the following:

“ ‘Adjusted Excess Availability’ shall mean the amount, as determined by Agent,
calculated at any date, equal to: (a) the Adjusted Loan Limit minus (b) the sum
of: (1) the amount of all then outstanding and unpaid Obligations, plus (2) the
amount of all Reserves, plus (3) the aggregate amount of all then outstanding
and unpaid trade payables and other obligations of Borrowers which are
outstanding more than sixty (60) days past due as of such time (other than trade
payables or other obligations being contested or disputed by Borrowers in good
faith), plus (4) without duplication, the amount of checks issued by Borrowers
to pay trade payables and other obligations which are more than sixty (60) days
past due as of such time (other than trade payables or other obligations being
contested or disputed by Borrowers in good faith), but not yet sent.”

(ii) Adjusted Inventory Loan Limit. The definition of “Adjusted Inventory Loan
Limit” in the Loan Agreement is hereby amended by deleting such definition in
its entirety and replacing it with the following:

“[Intentionally Deleted.]”

(iii) Borrowing Base. Clause (b) of the definition of “Borrowing Base” in
Section 1.15 of the Loan Agreement is hereby amended by deleting such clause in
its entirety and replacing it with the following:

“(b) the lesser of (i) the Inventory Loan Limit for such Borrower, (ii) the sum
of (A) seventy (70%) percent of the Value of Eligible Inventory of such Borrower
consisting of finished goods and raw materials for such finished goods and
(B) the lesser of (x) sixty (60%) percent of the Value of Eligible Inventory of
such Borrower consisting of work-in-process for such finished goods, or (y) the
Work-in-Process Sublimit for such Borrower, or (iii) eighty-five (85%) percent
of the Net Recovery Percentage of the Inventory of such Borrower multiplied by
the Value of the Eligible Inventory of such Borrower, minus”

 

2



--------------------------------------------------------------------------------

(iv) GAAP. The definition of “GAAP” in Section 1.58 of the Loan Agreement is
hereby amended by deleting “9.18” and replacing it with “9.25”.

(v) Inventory Loan Limit. The definition of “Inventory Loan Limit” in
Section 1.75 of the Loan Agreement is hereby amended by deleting “105,000,000”
and replacing it with “$150,000,000.”

 

(vi) Maximum Credit. The definition of “Maximum Credit” in Section 1.84 of the
Loan Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“1.84 ‘Maximum Credit’ shall mean the amount of $180,000,000 (subject to
adjustment as provided in Section 2.5 hereof).”

(b) Additional Definitions. As used herein, the following terms shall have the
meaning given to them below and the Loan Agreement shall be deemed and is hereby
amended to include, in addition and not in limitation, the following
definitions:

(i) “Adjusted Loan Limit” shall mean, on any date, the amount equal to the
lesser of (a) the Maximum Credit on such date, (b) the aggregate Borrowing Bases
of Borrowers on such date and (c) the sum of (i) the Eligible Working Capital on
such date plus (ii) the Eligible Working Capital Variance on such date.”

(ii) “Amendment No. 5” shall mean Amendment No. 5 to Loan and Security
Agreement, dated as of March 3, 2005, among Agent, Lenders, Borrowers and
Guarantors, as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(iii) “Amendment No. 5 Approving Lenders” shall mean those Lenders that execute
and deliver to Agent on or before 5:00 p.m. New York City time on March 6, 2006:
(a) Amendment No. 5, and (b) a consent letter substantially in the form of
Exhibit A attached to Amendment No. 5.

(iv) “Eligible Working Capital Variance” shall mean, on any date, the lesser of
(a) the difference (if positive) between (i) the aggregate Borrowing Bases of
Borrowers on such date and (ii) the Eligible Working Capital on such date and
(b) $17,500,000.

(v) “Work-in-Process Sublimit” shall mean, as to each Borrower, at any time, the
amount equal to $50,000,000, minus the then outstanding principal amount of
Loans to the other Borrowers (and including Letter of Credit Accommodations to
the extent provided in the definition of the term Borrowing Base) based on
Eligible Inventory consisting of work-in-process for finished goods.”

 

3



--------------------------------------------------------------------------------

(c) Amendment No. 3. Section 1(b) of Amendment No. 3 is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“(b) [Intentionally Deleted.]”

(d) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Option to Increase Maximum Credit. Section 2.5 of the Loan Agreement is
hereby amended by deleting such Section in its entirety and replacing it with
the following:

“2.5 Option to Increase Maximum Credit.

(a) Administrative Borrower may, at any time, deliver a written request to Agent
to increase the Maximum Credit. Any such written request shall specify the
amount of the increase in the Maximum Credit that Administrative Borrower is
requesting, provided, that, (i) in no event shall the aggregate amount of any
such increase in the Maximum Credit cause the Maximum Credit to exceed
$200,000,000, (ii) any such request shall be for an increase of not less than
$5,000,000, (iii) any such request shall be irrevocable, and (iv) in no event
shall more than four (4) such written requests be delivered to Agent during the
term of this Agreement and in no event shall more than two (2) such requests be
granted.

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the Lenders of such request. Agent may seek increases in Commitments
from Lenders or new Commitments from such Eligible Transferees as it may
determine, in each case after consultation with Administrative Borrower. In the
event Lenders and any such Eligible Transferees, as the case may be, have
committed in writing to provide increases in their Commitments or new
Commitments, as the case may be, in an aggregate amount in excess of the
increase in the Maximum Credit requested by Administrative Borrower or permitted
hereunder, Agent shall then have the right to allocate such Commitments in such
amounts and manner as Agent may determine, after consultation with
Administrative Borrower.

(c) The Maximum Credit shall be increased by the amount of the increase in
Commitments from Lenders or new Commitments from Eligible Transferees, in each
case selected in accordance with Section 2.5(b) above, for which Agent has
received Assignment and Acceptances (or other agreements acceptable to Agent)
within forty (40) days after the date of the request by Administrative Borrower
for the increase or such earlier date as Agent and Administrative Borrower may
agree (but in each case subject to the satisfaction of the conditions set forth
below), whether or not the aggregate amount of the increase in Commitments and
new Commitments, as the case may be, equal or exceed the amount of the increase
in the Maximum Credit requested by Administrative Borrower in accordance with
the terms hereof, effective on the date that each of the following conditions
have been satisfied:

(i) Agent shall have received from each Lender that is providing an additional
Commitment or Eligible Transferee that is providing a new Commitment as part of
the increase in the Maximum Credit an Assignment and Acceptance (or other
agreement acceptable to Agent), duly executed by such Lender or Eligible
Transferee and Administrative Borrower, provided, that, the aggregate
Commitments set forth in such Assignment and Acceptance(s) shall be not less
than $5,000,000;

 

4



--------------------------------------------------------------------------------

(ii) the conditions precedent to the making of Loans set forth in Section 4.2
hereof shall be satisfied as of the date of the increase in the Maximum Credit,
both before and after giving effect to such increase;

(iii) Agent shall have received, in form and substance satisfactory to Agent, a
certificate of the Chief Financial Officer of Administrative Borrower
certifying, among other things, that: (A) after giving effect to the increase in
the Maximum Credit, the Indebtedness under this Agreement shall continue to be
“Permitted Indebtedness” for all purposes under the Indenture, and (B) after
giving effect to any such increase in the Maximum Credit, the performance of the
terms and conditions of this Agreement and the other Financing Agreements and
the incurrence of Obligations by Borrowers and Guarantors (1) are within each
Borrower’s and Guarantor’s corporate or limited liability company powers,
(2) have been duly authorized by each Borrower and Guarantor, (3) are not in
contravention of law or the terms of any Borrower’s or Guarantor’s certificate
of incorporation, certificate of formation, by laws, operating agreement or
other organizational documentation, or any indenture (including the Indenture),
agreement or undertaking to which any Borrower or Guarantor is a party or by
which any Borrower or Guarantor or its property are bound, and (4) will not
result in the creation or imposition of, or require or give rise to any
obligation to grant, any lien, security interest, charge or other encumbrance
upon any property of any Borrower or Guarantor, other than the liens in favor of
Agent;

(iv) Agent shall have received an opinion of counsel to Borrowers and Guarantors
in form and substance and from counsel reasonably satisfactory to Agent
addressing such matters as Agent may reasonably request (including, without
limitation, an opinion as to no conflicts with agreements governing other
Indebtedness);

(v) such increase in the Maximum Credit on the date of the effectiveness thereof
shall not violate any applicable law, regulation or order or decree of any court
or other Governmental Authority and shall not be enjoined, temporarily,
preliminarily or permanently; and

(vi) each Lender providing an additional Commitment and each Eligible Transferee
providing a new Commitment in connection with such increase in the Maximum
Credit shall have received all fees (including any additional commitment fees)
and Agent shall have received all fees and expenses (including reasonable fees
and expenses of counsel) in each case due and payable to such Person on or
before the effectiveness of such increase; and

 

5



--------------------------------------------------------------------------------

(d) As of the effective date of any such increase in the Maximum Credit,
(i) each reference to the term Maximum Credit herein, and in any of the other
Financing Agreements shall be deemed to have been amended to mean the amount of
the Maximum Credit specified in the most recent written notice from Agent to
Administrative Borrower of the increase in the Maximum Credit, and (ii) Schedule
1.27 hereto shall be deemed to have been amended to reflect the Commitments and
Pro Rata Shares of each Lender and each Eligible Transferee providing a new
Commitment (if any) after giving effect to such increase in the Maximum Credit.”

3. Financial Statements and Other Information. Section 9.6(a) of the Loan
Agreement is hereby amended by deleting each reference to “9.18” and replacing
it with “9.25”.

4. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“9.17 Minimum EBITDA. Group and its Subsidiaries shall not permit the EBITDA of
Group and its Subsidiaries for each period set forth below (each, a “Section
9.17 Test Period”) to be less than the amount set forth below opposite such
Section 9.17 Test Period:

 

Period

   Minimum EBITDA

January 1, 2005 through December 31, 2005

   $ 28,000,000

May 1, 2005 through April 30, 2006

   $ 9,000,000

June 1, 2005 through May 31, 2006

   $ 8,000,000

July 1, 2005 through June 30, 2006

   $ 9,000,000

August 1, 2005 through July 31, 2006

   $ 11,000,000

September 1, 2005 through August 31, 2006

   $ 13,000,000

October 1, 2005 through September 30, 2006

   $ 15,000,000

November 1, 2005 through October 31, 2006

   $ 17,000,000

December 1, 2005 through November 30, 2006

   $ 19,000,000 January 1, 2006 through December 31, 2006 and each twelve (12)
month period ending on the last day of each month thereafter    $ 22,000,000

 

6



--------------------------------------------------------------------------------

provided, that, solely for purposes of this Section 9.17, the calculation of
EBITDA shall not include the effects of any non cash accounting adjustments for
FASB 133 or any non cash LIFO reserves; provided, further, that, if the Adjusted
Excess Availability is equal to or greater than $20,000,000 for each of the ten
(10) consecutive days immediately preceding the last day of any Section 9.17
Test Period, then Group and its Subsidiaries shall not be required to comply
with the terms of this Section 9.17 for such Section 9.17 Test Period.”

5. Minimum Debt Service Ratio. Section 9.18 of the Loan Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“9.18 [Intentionally Omitted].”

6. Capital Expenditures. Section 9 of the Loan Agreement is hereby amended by
inserting the following at the end of such Section:

“9.25 Capital Expenditures. Group and its Subsidiaries shall not directly or
indirectly, make or commit to make, whether through purchases, capital leases or
otherwise, Capital Expenditures in an aggregate amount in excess of $13,500,000
during any fiscal year of Group, commencing with the fiscal year ending on
December 31, 2006 (each, a “Section 9.25 Test Year”); provided, that, if the
Adjusted Excess Availability is equal to or greater than $20,000,000 for each of
the ten (10) consecutive days immediately preceding the last day of any
Section 9.25 Test Year, then Group and its Subsidiaries shall not be required to
comply with the terms of this Section 9.25 for such Section 9.25 Test Year.”

7. USA Patriot Act. Section 13 of the Loan Agreement is hereby amended by
inserting the following immediately at the end of such Section.

“13.11 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrowers and Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrowers and Guarantors
and other information that will allow such Lender to identify such person in
accordance with the Act and any other applicable law. Borrowers and Guarantors
are hereby advised that any Loans or Letter of Credit Accommodations hereunder
are subject to satisfactory results of such verification.”

8. Schedules to Loan Agreement. Schedule 1.27 to the Loan Agreement is hereby
amended by deleting such Schedule and replacing it with the Schedule attached
hereto as Schedule 1.

9. Exhibits to Loan Agreement. Section 5 of Exhibit C to the Loan Agreement is
hereby amended by deleting “9.18” and replacing it with “9.25”.

 

7



--------------------------------------------------------------------------------

10. Amendment Fee and Maximum Credit Increase Fee. In addition to all other
fees, charges, interest and expenses payable by Borrowers to Agent and Lenders
under the Loan Agreement and the other Financing Agreements:

(a) Borrowers shall pay to Agent, for the account of Amendment No. 5 Approving
Lenders (to the extent and in accordance with the arrangements between Agent and
each Amendment No. 5 Approving Lender), an amendment fee in the amount of
$525,000, which fee shall be fully earned and due and payable on the effective
date hereof and may be charged by Agent directly to any loan account of
Borrowers; and

(b) Borrowers shall pay to Agent, for the account of each Lender providing an
increase in its Commitment and each Eligible Transferee providing a new
Commitment, as the case may be, in each case in accordance with Section 2.5 of
the Loan Agreement (to the extent and in accordance with the arrangements
between Agent and each such Lender or Eligible Transferee, as the case may be),
a Maximum Credit increase fee in an amount not less than 0.375% percent of the
amount of each increase in the Maximum Credit in accordance with Section 2.5 of
the Loan Agreement, which fee shall be fully earned and payable on the effective
date of such increase and may be charged by Agent directly to any loan account
of Borrowers.

11. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

 

8



--------------------------------------------------------------------------------

(c) As of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

(d) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document in connection therewith, nor the consummation of any of
the transactions contemplated herein or therein (i) are in contravention of law
or any indenture, agreement or undertaking (including the Indenture) to which
any Borrower or Guarantor is a party or by which any Borrower or Guarantor or
its property are bound or (ii) violates any provision of the Certificate of
Incorporation, Certificate of Formation, Operating Agreement, By-Laws or other
governing documents of any Borrower or Guarantor.

(e) After giving effect to the increase in the Commitments and the Maximum
Credit provided for herein, the Indebtedness under the Loan Agreement
constitutes “Permitted Indebtedness” under (and as defined in) the Indenture.

12. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and each Lender;

(b) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of counsel to Borrowers and Guarantors with respect to this
Amendment and such other matters as Agent may request (including, without
limitation, an opinion as to no conflicts with other Indebtedness);

(c) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of Alabama counsel to Alloys with respect to this Amendment and
such other matters as Agent may request;

(d) Agent shall have received, in form and substance satisfactory to Agent,
(i) a Secretary’s Certificate of Members’ and Managers’ Resolutions, Operating
Agreement, Incumbency and Member’s Consent for each of Alloys, Recycling, Group,
Listerhill, Warehousing, Recycling Texas and Recycling West evidencing the
adoption and subsistence of resolutions approving the execution, delivery and
performance by each such Borrower or Guarantor, as applicable, of this Amendment
and the other Amendment Documents, and (ii) a Secretary’s Certificate of
Directors’ Resolutions, Corporate Bylaws, Incumbency and Shareholder’s Consent
for Finance evidencing the adoption and subsistence of resolutions approving the
execution, delivery and performance by Finance of this Amendment and the other
Amendment Documents;

(e) Agent shall have received, in form and substance to it, one or more
Assignment and Acceptances between Wachovia Bank, National Association
(“Wachovia”) and one or more Eligible Transferees, pursuant to which Wachovia
assigns $30,000,000 of its Commitment in the aggregate to such Eligible
Transferee or Eligible Transferees, in each case duly executed and delivered by
all of the parties thereto; and

 

9



--------------------------------------------------------------------------------

(f) no Default or Event of Default shall have occurred and be continuing.

13. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

14. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

15. Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

16. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

17. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

18. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrower and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

BORROWERS

WISE ALLOYS LLC

By:

    

Title:

    

WISE RECYCLING, LLC

By:

    

Title:

    

GUARANTORS

WISE METALS GROUP LLC

By:

    

Title:

    

WISE ALLOYS FINANCE CORPORATION

By:

    

Title:

    

LISTERHILL TOTAL MAINTENANCE CENTER LLC

By:

    

Title:

    

WISE RECYCLING TEXAS, LLC

By:

    

Title:

    

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WISE WAREHOUSING, LLC By:      Title:      WISE RECYCLING WEST, LLC By:     
Title:     

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT AND LENDERS WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to
Congress Financial Corporation, as Agent and as Lender By:      Title:      BANK
OF AMERICA, NA, as Lender By:      Title:      PNC BANK, NATIONAL ASSOCIATION,
as Lender By:      Title:      RZB FINANCE LLC, as Lender By:      Title:     
By:      Title:      UPS CAPITAL CORPORATION, as Lender By:      Title:     



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AGREEMENT

 

SCHEDULE 1.27

TO

AMENDED AND RESTATED LOAN AGREEMENT

Commitments

 

Lender

   Commitment    Pro Rata Share  

Wachovia Bank, National Association

   $ 80,000,000    44.444 %

Bank of America, N.A

   $ 50,000,000    27.778 %

PNC Bank, National Association

   $ 20,000,000    11.111 %

UPS Capital Corporation

   $ 18,000,000    10 %

RZB Finance LLC

   $ 12,000,000    6.667 %

TOTAL:

   $ 180,000,000    100 %



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AGREEMENT

Form of Lender Consent Letter

                        March     , 2006

Wachovia Bank, National Association, as Agent

1133 Avenue of the Americas

New York, New York 10036

Attn.: Portfolio Manager

Re:   Wise Alloys LLC and Wise Recycling, LLC

Ladies and Gentlemen:

Reference is made to the Amended and Restated Loan Agreement, dated May 5, 2004,
by and among Wise Alloys LLC, a Delaware limited liability company (“Alloys”),
Wise Recycling, LLC, a Maryland limited liability company (“Recycling”, and
together with Alloys, collectively, “Borrowers”), certain of their subsidiaries
and affiliates, Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation, in its capacity as administrative agent (in such
capacity, “Agent”), and the financial institutions which are parties to the Loan
Agreement (as hereinafter defined) as lenders (individually, each a “Lender” and
collectively, “Lenders”), as amended by Amendment No. 1 to Amended and Restated
Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended and
Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as October 31,
2005, and Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006 (and as the same may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”), pursuant to
which Agent and Lenders may make loans and advances and provide other financial
accommodations to Borrowers. Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.

Agent has advised us that Borrowers have requested that Agent and Lenders agree
to extend the term of the Loan Agreement from a term ending on May 5, 2008 to a
term ending on May 5, 2009.

By our signature below, we hereby irrevocably (a) consent to the extension of
the term of the Loan Agreement to a term ending on May 5, 2009, (b) authorize
Agent to enter into an amendment to the Loan Agreement to reflect such extension
and to reflect the extension from September 9, 2007 to September 9, 2008 of the
last date for the payment of the early termination fee pursuant to
Section 13.1(c) of the Loan Agreement, and (c) authorize Agent to take such
additional action as may be reasonably necessary or desirable to effectuate the
provisions and purposes of this letter.



--------------------------------------------------------------------------------

This letter agreement supersedes all other prior discussions, understandings,
commitments and contracts concerning the subject matter hereof, whether oral or
written and constitutes the entire understanding of Agent and the undersigned
with respect thereto.

 

Very truly yours,    By:      Title:     